DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a gasoline particulate filter and a method of pretreating a gasoline particulate filter, classified in F01N 3/021.
II. Claims 14-20, drawn to a method of increasing an initial in-service filtration efficiency of a gasoline particulate filter, classified in C10L 10/06.
The inventions are independent or distinct, each from the other because:
Inventions II and I (see claims 1-7) are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus such as a gasoline particulate filter with initially empty pores.  Additionally, the apparatus as claimed can be used to practice another and materially different process because it does not require being contacted with an exhaust stream comprising particulate matter derived from a priming composition.
Inventions I (see claims 8-13) and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation.  Invention I is a method for pretreating a gasoline particulate filter which has not been installed in a vehicle, whereas Invention II is a method for increasing filtration efficiency of a gasoline particulate filter which has been installed.  Additionally, Invention II requires contacting the gasoline particulate filter with an exhaust stream comprising particulate matter derived from a priming composition, whereas Invention I requires no such contact.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is an examination and search burden for these patentably distinct inventions due to their mutually exclusive characteristics.  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Jeffrey Chelstrom on 16 September 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-13.  Affirmation of this election must be made by applicant in replying Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 5-7 and 11 is a relative term which renders the claims indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clowes et al. (US 2020/0191030 A1; hereinafter Clowes).
Regarding claim 1, Clowes discloses a gasoline particulate filter comprising: a pre-service gasoline particulate filter [1] comprising pores (in channel walls [35]), wherein the pores are at least partially filled with a particulate substance [50] (paragraphs 0009, 0020-0024, 0043, 0044-0047, 0058, 0062-0064, and Figures 1A-1B).
Regarding claim 3, Clowes discloses the gasoline particulate filter of claim 1, wherein the particulate substance [50] comprises at least one of a soot surrogate substance, an ash surrogate substance, and an aggregate particulate substance (paragraphs 0027, 0043, and 0063).
Regarding claim 4, Clowes discloses the gasoline particulate filter of claim 3, wherein the particulate substance [50] comprises one or more of silica powder, alumina (aluminum oxide) powder, talc, gypsum, soot, ash (synthetic ash), flours, starches, and salts (paragraph 0027; wherein the synthetic ash [50] ).
Regarding claim 5, Clowes discloses the gasoline particulate filter of claim 1, wherein the particulate substance [50] is present on the gasoline particulate filter in an amount of at least about 0.5 gram/L (paragraph 0030; from 1 to 50 g/L).
Regarding claim 6, Clowes discloses the gasoline particulate filter of claim 1, wherein the particulate substance [50] is present on the gasoline particulate filter in an amount up to about 6 grams/L (paragraph 0030; from 1 to 50 g/L which overlaps the claimed range, see MPEP 2131.03). 
Regarding claim 7, Clowes discloses the gasoline particulate filter of claim 1, wherein the particulate substance [50] comprises a plurality of particles having a diameter of from about 10 nanometers to about 200 micrometers (paragraph 0043; less than 1 μm).
Regarding claim 8, Clowes discloses a method of pretreating a gasoline particulate filter [1], comprising: contacting the gasoline particulate filter [1] comprising pores (in channel walls [35]) with a particulate substance [50] prior to installing the gasoline particulate filter [1] in a vehicle to produce a pre-treated gasoline particulate filter, wherein the pores are at least partially filled with the particulate substance [50] (paragraphs 0009, 0020-0024, 0043, 0044-0047, 0058, 0062-0064, and Figures 1A-1B).
Regarding claim 9, Clowes discloses the method of claim 8, wherein the particulate substance [50] comprises one or more of a surrogate soot substance, a surrogate ash substance, and an aggregate surrogate substance (paragraphs 0027, 0043, and 0063).
Regarding claim 10, Clowes discloses the method of claim 9, wherein the particulate substance [50] comprises one or more of silica powder, alumina (aluminum oxide) powder, talc, gypsum, soot, ash (synthetic ash), flours, starches, and salts (paragraph 0027).
Regarding claim 11, Clowes discloses the method of claim 8, wherein the particulate substance [50] comprises a plurality of particles, wherein each particle has a diameter from about 10 nanometers to about 200 micrometers (paragraph 0043; less than 1 μm).
Regarding claim 12, Clowes discloses the method of claim 8, wherein the contacting is via pneumatic conveyance (i.e., blowing) of the particulate substance [50] into the gasoline particulate filter [1] (paragraphs 0023, 0039, and 0044-0047).
Claims 1, 3-4, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruhland et al. (US 2019/0112994 A1; hereinafter Ruhland).
Regarding claim 1, Ruhland discloses a gasoline particulate filter comprising: a pre-service gasoline particulate filter [178] comprising pores, wherein the pores are at least partially filled with a particulate substance (soot) (paragraphs 0019, 0023, 0025-0027, 0030, 0035, 0042, 0058, 0081-0082, 0084, 0086, and Figures 1 and 5).
Regarding claim 3, Ruhland discloses the gasoline particulate filter of claim 1, wherein the particulate substance (soot) comprises at least one of a soot surrogate substance, an ash surrogate substance, and an aggregate particulate substance (paragraph 0023).
Regarding claim 4, Ruhland discloses the gasoline particulate filter of claim 3, wherein the particulate substance (soot) comprises one or more of silica powder, alumina powder, talc, gypsum, soot (soot), ash (ash), flours, starches, and salts (paragraph 0023).
Regarding claim 8, Ruhland discloses a method [500] of pretreating a gasoline particulate filter [178], comprising: contacting [506] the gasoline particulate filter [178] comprising pores with a particulate substance (soot) prior to installing the gasoline particulate filter [178] in a vehicle [5] to produce a pre-treated gasoline particulate filter, wherein the pores are at least partially filled with the particulate substance (soot) (paragraphs 0019, 0023, 0025-0027, 0030, 0035, 0042, 0058, 0081-0082, 0084, 0086, and Figures 1 and 5).
Regarding claim 9, Ruhland discloses the method of claim 8, wherein the particulate substance (soot) comprises one or more of a surrogate soot substance, a surrogate ash substance, and an aggregate surrogate substance (paragraph 0023).
Regarding claim 10, Ruhland discloses the method of claim 9, wherein the particulate substance (soot) comprises one or more of silica powder, alumina powder, talc, gypsum, soot (soot), ash (ash), flours, starches, and salts (paragraph 0023).
Regarding claim 12, Ruhland discloses the method of claim 8, wherein the contacting [506] is via pneumatic conveyance (via oxygen-containing gas stream provided via factory work) of the particulate substance (soot) into the gasoline particulate filter [178] (paragraphs 0030, 0081, and 0086).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clowes.
Regarding claims 2 and 13, Clowes discloses the gasoline particulate filter of claim 1 and the method of claim 8, wherein the pre-service/pre-treated gasoline particulate filter provides/is operable to provide a filtration efficiency after 100 initial miles (paragraph 0024).  Clowes does not disclose the filtration efficiency being at least 80% after 100 initial miles.  However, Clowes discloses filtration efficiency achieving the result of trapping particulate matter contained in exhaust to pass an end-of-line performance test at an OEM (paragraph 0024); thus a person having ordinary skill in the art would have recognized that filtration efficiency is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Clowes’ gasoline particulate filter to provide a filtration efficiency of at least 80% after 100 initial miles to pass an end-of line performance test at an OEM and to effectively trap particulate matter contained in exhaust, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Regarding claim 6, Clowes discloses the gasoline particulate filter of claim 1, wherein the particulate substance [50] is present on the gasoline particulate filter in an amount up to about 6 grams/L (paragraph 0030; from 1 to 50 g/L which overlaps the claimed range, see MPEP 2131.03).  If Clowes is not deemed to disclose the range with sufficient specificity, the examiner points would like to point out that Clowes discloses the amount of particulate substance present on the gasoline particulate filter achieving the result of providing adequate fresh filtration efficiency while remaining within production cost parameters and back pressure levels (paragraph 0030; thus a person having ordinary skill in the art would have recognized that particulate substance amount is a result-effective variable.  It would have been obvious to a person .
Claims 2, 5-7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhland.
Regarding claims 2 and 13, Ruhland discloses the gasoline particulate filter of claim 1 and the method of claim 8, wherein the pre-service/pre-treated gasoline particulate filter provides/is operable to provide a filtration efficiency after 100 initial miles (paragraphs 0019, 0025, 0037, and 0044).  
Regarding claims 5-6, Ruhland does not disclose the particulate substance being present on the gasoline particulate filter in an amount of at least about 0.5 gram/L up to about 6 grams/L.  However, Ruhland discloses the amount of particulate substance present on the gasoline particulate filter achieving the result of achieving optimum pore size and pore size distribution which increases the efficiency of the filter without excessive rise in exhaust gas back-pressure (paragraphs 0037-0039); thus a person having ordinary skill in the art would have recognized that particulate substance amount is a result-effective variable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to load particulate substance on Ruhland’s gasoline particulate filter in an amount of at least about 0.5 gram/L up to about 6 grams/L to achieve optimum pore size and pore size distribution to increase the efficiency of the filter without excessive rise in exhaust gas back-pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II.
Regarding claims 7 and 11, Ruhland discloses the gasoline particulate filter of claim 1 and the method of claim 8, wherein the particulate substance comprises a plurality of particles having a diameter (paragraph 0038).  Ruhland does not disclose the diameter being from about 10 nanometers to about 200 micrometers.  However, Ruhland discloses the particle size of the soot achieving the result of achieving optimum pore size and pore size distribution which increases the efficiency of the filter without excessive rise in exhaust gas back-pressure (paragraphs 0037-0039); thus a person having ordinary skill in the art would have recognized that particle diameter is a result-.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Sappok et al. (US 2010/0266461 A1) which further discloses a state of the art for pre-treating particulate filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUDREY B. WALTER/Primary Examiner, Art Unit 3746